Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 1 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 2 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 3 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 4 of 13
      Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 5 of 13




                                            DEFINITIONS

       17.        The "Action" means the following pending class and collective action in the

Eastern District of Arkansas, Western Division, John Lamb, individually an on behalfofall others

similarly situated vs. Pulaski County Special School District, Case No. 4: l 8-cv-00327.

       18.        "Class" refers to the Opt-in Plaintiffs and Rule 23 Class.

       19.        "Class Counsel" refers to Judson C. Kidd and Lucas Rowan, DODDS, KIDD &

RYAN and Thomas P. Thrash and Will Crowder, THRASH LAW FIRM, P.A.

       20.        "Court" means the United States District Court of the Eastern District of Arkansas,

or any other court taking jurisdiction of the Action for purposes of reviewing and ruling upon any

motion for preliminary or final approval, overseeing any part of the settlement process, and any

related matter.

       21.        "Effective Date" shall mean the date upon which the Court enters an order granting

final approval of the Agreement.

       22.        The "Opt-in Plaintiffs" means those 176 persons who filed consents to join in the

Action and who have not requested exclusion from this Settlement.

       23.        "Released Claims" means all claims, demands, rights, liabilities, and causes of

action of every nature and description whatsoever, whether known or unknown, as asserted in

the Action against the Released Parties for the period of time arising from the date of

employment of the Opt-in Plaintiff, including claims for overtime compensation, minimum

wages, liquidated damages, penalties and interest, attorney's fees and costs under the FLSA, the

AMW A or any other applicable state laws (including statutory and common law claims for

breach of contract, unjust enrichment or other common law claims relating to wage and hour

issues) arising from the Opt-in Plaintiffs employment with Defendant up to March I, 2020. the


                                            Page 4 of 12
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 6 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 7 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 8 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 9 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 10 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 11 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 12 of 13
Case 4:18-cv-00327-LPR Document 47-1 Filed 12/16/20 Page 13 of 13
